DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 11/09/2021.
	Claims 1-15 are cancelled.
	Claims 16-35 are pending.
	Claims 34 and 35 are newly added.
	Claims 21, 23, 25, and 26 are withdrawn as being drawn to non-elected groups and/or species.
	Claims 16-20, 22, 24, and 27-33 are currently under consideration to the extent that they read upon Applicant’s elected species.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-20, 22, 24, and 27-33 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Sievernich et al (WO 2009/141367)(IDS Reference) and Yi-Yuan (Progresses in Biosynthesis of L-Phosphinothricin).
Sievernich teaches an herbicidal composition comprising herbicide A and B, wherein herbicide A is taught as being a salt of glufosinate, including ammonium salt, and herbicide B is pyroxasulfone (see entire document, for instance, Abstract, claim 1, and page 5, lines 25-26).  Sievernich teaches that the ratio of herbicide A to herbicide B is preferably 100:1 to 1:2 (see entire document, for instance, page 5, lines 35-37).  The composition is taught as being applied to plants, and specifically to corn plants (see entire document, for instance, page 98, lines 19-26).  The plants are taught as being ones that are glufosinate resistant and can be genetically engineered (see entire document, for instance, page 99, lines 31-39).  Sievernich teaches that the herbicides can be applied simultaneously (see entire document, for instance, page 3, lines 8-10).  
	Sievernich, while teaching the use of glufosinate-ammonium as an herbicide, does not directly indicate that the L-enantiomer is utilized.  
	Yi-yuan teaches that is it only the L-enantiomer of glufosinate (also called L-phosphinothricin) has herbicidal activity (see entire document, for instance, first paragraph, second sentence).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention, to utilize the L-glufosinate ammonium as taught by Yi-yuan as the glufosinate-ammonium of the compositions of Sievernich.  One would have been motivated to do so since Yi-yuan teaches that only the L-enantiomer of the glufosinate has herbicidal activity. There would be a reasonable expectation of success since Sievernich is teaching the combination of glufosinate and pyroxasulfone, but does not identify which enantiomer is being utilized, wherein Yi-yuan provides a teaching of the beneficial aspect of the L-enantiomer.
	It is noted with regard to the ratio of compound I to compound II that the prior art teaches a range that overlaps the instantly claimed ratio, wherein it would have been obvious to one of ordinary skill in the art to optimize the amount of the two taught components in order to arrive at a composition that was most effective for the purpose taught by Sievernich.  There would be a reasonable expectation of success since the ranges overlap.  It is noted that MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Response to Arguments and Declaration
	Applicant argues in the remarks and declaration filed 05/20/2022 that Applicant believes that they have shown unexpected results over the combination of L-glufosinate and pyroxasulfone and therefore, the claims distinguish over the prior art of record.  Applicant’s arguments it not found persuasive.  First, save for newly added claim 34, the scope of the instant claims is broader than merely the combination of L-glufosinate and pyroxasulfone.  Additionally, the data in the declaration does not clearly show unexpectedness of this species.  For instance (among other anomalies in the data), in Table 1, the first row of LGM000056 shows nothing more than would be expected.  In contrast, in Table 1, the second row of LGM000059 seems to show an unexpected decrease in injury from what would be expected for the GA+pyroxasulfone.  The results do not appear to show a clear unexpectedness for the elected species across all of the ranges claimed.  Therefore, since the declaration is not commensurate in scope with the instant claims, the declaration and arguments associated therewith are not found persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TREVOR LOVE/Primary Examiner, Art Unit 1611